                                      79 Filed 08/06/20
       Case 1:18-cr-00684-VM Document 80       08/05/20 Page 1 of 1

                         Law Office of
           Zachary Margulis-Ohnuma

                                        August 5, 2020

Via ECF

Hon. Victor Marrero
U.S. District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

      RE: U.S. v. Figallo, 18 Cr. 684 (VM)

Dear Judge Marrero:

  This office represents the defendant, Kenyatta Taiste, in the
above-captioned case. Given the ongoing COVID-19 pandemic, I
respectfully request that Ms. Taiste’s September 4, 2020
sentencing be adjourned to October 2020. The government consents
to this request.

  Ms. Taiste requests this additional time to provide her
attorneys and her court-appointed mitigation specialist, Erik
Mercer, the opportunity to safely prepare sentencing materials
during the ongoing pandemic. Given the complexity Ms. Taiste’s
sentencing submissions, Ms. Taiste would prefer an in-person
sentencing before the Court. Given that Ms. Taiste is a
medically vulnerable person to contracting COVID-19 per the
Centers for Disease Control, we respectfully request that her
sentencing be rescheduled to sometime in October 2020 to allow
more time for the pandemic’s spread to lessen.

 Thank you for your attention to this case.

                                        Very truly yours,

                                        Victoria Nicole Medley
                                        Victoria Nicole Medley

CC:   All counsel of record (via email)




      260 Madison Avenue, 17th Floor • New York, NY 10016
               (212) 685-0999 • zach@zmolaw.com
                        www.zmolaw.com
